Citation Nr: 1032124	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left hip.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney At Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
February 1941 to June 1943.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2009, through counsel, the Veteran withdrew from the 
appeal the claim for increase for the right knee.  

The appeal is REMANDED to the Regional Office.


REMAND 

When the Veteran was last examined by VA in December 2009 he was 
wheelchair 
bound and unable to rise from the wheelchair unaided.  He was 
unable to answer any questions regarding his symptoms. The record 
shows that the Veteran is in  nursing and rehabilitation home.

As is not clear from the record whether the Veteran's left knee 
and left hip are related to his current inability to walk, 
further evidentiary development under the duty to assist is 
needed.




Accordingly, the case is REMANDED for the following action:

1.  Through counsel, ask the Veteran to 
either submit or authorize VA to obtain on 
his behalf, the medical records from the FW 
Nursing & Rehab Center, 1000 6th Avenue, Room 
137, Fort Worth, Texas 76104. 

2.  After the above development is completed, 
adjudicate the claims for increase, 
addressing whether or not the Veteran's 
current inability to walk is related to his 
service-connected left knee or left hip 
disability.  If the benefit sought remains 
denied, furnish the Appellant and his 
attorney a supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


